         Case 1:05-cr-00621-RJS Document 957 Filed 06/17/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 17, 2021

BY EMAIL and ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

           Re:    United States v. Vilar and Tanaka
                  Case No. 05-CR-621 (RJS)

Dear Judge Sullivan:

              The Government respectfully submits this letter in response to the Motion for
Summary Judgment filed on June 4, 2021 (the “Motion”) (Dkt. No. 956) by the Trustees of the
Amerindo Advisors (UK) Limited Retirement Benefits Scheme (the “Trustees”),1 requesting that
the Court vacate the Second Preliminary Order of Forfeiture as to Substitute Assets entered by the
Court on December 9, 2019 (Dkt. No. 848). The Motion should be denied without prejudice as
premature because discovery has not yet occurred.

                On May 3, 2021, the Government and the Pension Scheme each submitted proposed
schedules to the Court for further litigation of this matter. The Government proposed a discovery
schedule followed by a briefing schedule for motions for summary judgment, consistent with Rule
32.2(c)(1)(B) of the Federal Rules of Criminal Procedure and Rule 56(b) of the Federal Rules of
Civil Procedure. (Dkt. No. 952). The Trustees asked the court to allow for summary judgment
motions to be filed without discovery being permitted. (Dkt. No. 953). Rather than waiting for the
Court to rule, the Trustees have now unilaterally filed the pending Motion.

              For the reasons set forth in the Government’s May 3, 2021 letter to the Court, the
Motion is premature. Rule 32.2 only contemplates a party moving for summary judgment “[w]hen
discovery ends.” Fed.R.Crim.P. 32.2(c)(1)(B). Furthermore, under Rule 32.2 discovery is only
permitted after the Court has disposed of any motions to dismiss. Id. In this case, the
Government’s Motion to Dismiss certain third-party claims in this ancillary proceeding is still
pending. (Dkt. No. 903). In addition, Rule 56 allows a party to file a summary judgment motion

1 While the Motion is styled as being brought by the Pension Scheme itself, the actual Petitioners
in this matter are the defendants, James Stableford and Renata LePort-Tanaka in their capacities
as Trustees of the Pension Scheme. (Dkt. No. 882).
         Case 1:05-cr-00621-RJS Document 957 Filed 06/17/21 Page 2 of 2

                                                                                              Page 2


“at any time until 30 days after the close of all discovery” “[u]nless a different time is set by local
rule or the court orders otherwise…” Fed.R.Civ.P. 56(b). There is no such local rule in this
District, and as noted, the Court has not entered any order permitting a pre-discovery motion for
summary judgment. Moreover, allowing a motion without discovery would be inappropriate here
given the factual issues set forth in the Government’s May 3, 2021 letter.

                While the Trustees’ Motion does not address the unavoidable fact that it is
premature, it implicitly relies on the urgency of protecting the interests of James Stableford and
Renata LePort-Tanaka, the non-defendant Trustees and beneficiaries of the Pension Scheme. As
the Government has conveyed to counsel for the Trustees, it is entirely willing to address those
interests by agreeing to an order distributing the Pension Scheme’s assets to individual retirement
plans. This would fully protect Stableford and LePort-Tanaka’s non-forfeitable interests in the
assets in question, leaving only the forfeitable interests of the defendants at issue. Indeed, the
Trustees themselves assert that they have the right as beneficiaries to transfer their portion of the
funds in such a manner. See Statement of Undisputed Facts ¶ 40. If the Trustees are concerned
with any harm caused to Stableford and LePort-Tanaka by the ongoing restraint of their funds
while the litigation of this matter proceeds, this is the obvious solution. To the extent the Trustees
object to actually extricating Stableford’s and LePort-Tanaka’s interests from the interests of the
defendants, however, they cannot then rely on the harm to those interests to short circuit the
necessary litigation of their Petition, and those of the other third-party claimants.

              Accordingly, the Government respectfully requests that the Motion be denied
without prejudice, and for the Court to instead adopt the Government’s proposed schedule. 2


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                           by: /s/
                                               Alexander J. Wilson
                                               Assistant United States Attorney
                                               (212) 637-2453


cc: All counsel of record (by ECF)
    Joanna Osborne (Joanna.Osborne@EdwinCoe.com)
    Lauranne Christov (laurie.christov@yahoo.com)
    Alfred Heitkonig (alfredo@ahfs.biz)


2 To the extent the Court will permit the Trustees to proceed with the Motion prior to discovery,
the Government respectfully requests that Court order that all opposition from the Government
and the other third-party claimants be filed within 60 days from the date of that order.
